Citation Nr: 1813604	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for vision problems. 

4.  Entitlement to service connection for a sciatic nerve disability.

5.  Entitlement to service connection for trigger finger of the right index finger.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army National Guard from May 30, 1983, to August 20, 1983, and in the Army from December 30, 1990, to April 30, 1991, from October 15, 2002, to August 22, 2003, from March 1, 2006, to June 11, 2007, and from March 31, 2011, to May 6, 2012, including service in Afghanistan and Kuwait.  He is the recipient of multiple awards and decorations, including the Meritorious Service Medal, the Army Commendation Medal on two occasions, the Army Achievement Medal on two occasions, and the Army Good Conduct Medal.  He has additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appellant filed a timely Notice of Disagreement (NOD), received in August 2013.  A Statement of the Case (SOC) was issued in June 2014.  A timely substantive appeal was received in July 2014.

The appellant was afforded a hearing before the undersigned via videoconference in August 2017.  A transcript is of record.  His spouse also offered testimony.

The issues of entitlement to service connection for a right knee disability, a low back disability, and trigger finger of the right index finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his Board hearing on August 11, 2017, prior to the promulgation of a decision in the appeal, the appellant and his representative indicated that the appellant wished to withdraw his appeal with respect to the issue of entitlement to service connection for vision problems.

2.  The evidence is in relative equipoise as to whether a sciatic nerve disability was caused by or incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to service connection for vision problems have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for a sciatic nerve disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable decision below with respect to the issue of entitlement to service connection for a sciatic nerve disability, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to such issue.

With respect to the issue of entitlement to service connection for vision problems, neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Dismissal

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal as to any or all issues involved in the appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, during his August 2017 Board hearing, the appellant and his representative indicated that the appellant wished to withdraw his appeal with respect to the issue of entitlement to service connection for vision problems.  

The Board finds that the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204.  Hence, there remain no allegations of fact or law for appellate consideration with respect to this claim.  Under these circumstances, the issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.

III.  Service Connection

	A.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Background

The appellant's service treatment records include an April 2006 clinical note indicating that he sought treatment for a sharp left knee pain and right-sided lower back pain radiating down the right leg, which started following a road march earlier in the day.  The assessment was bursitis of the left knee, lumbar back strain, and right side sciatica.

September 2006 clinical notes indicate that the appellant complained of left knee pain, right leg pain, and intermittent lower back pain, present since an April 2006 road march at Camp Shelby.  Such low back pain was described as radiating down the right leg.  He was noted to have tolerated treatment well.  Eventually, the assessment was L5 lumbar radiculopathy.

Post-active duty clinical records show that on a July 2009 periodic health assessment, the appellant reported sciatic pain; and the healthcare provider noted sciatica.

Records corresponding to the appellant's period of active duty from March 2011 to May 2012 include a June 2011 clinical note indicating that the appellant complained of pain radiating from the right hip to the right heel intermittently since 2006.  He stated that, if obtaining treatment would prevent or delay his deployment, he would just seek treatment once in theater.

A February 2012 clinical note states that the appellant complained of lower back pain which was radiating down the posterior aspects of the bilateral legs.  He noted that he had problems with the sciatic nerve from an injury while deployed in Afghanistan from 2006 to 2007.  He had further problems in Camp Shelby while on pre-mobilization orders.  He was provided a cortisone shot at such time.  The clinician opined that the posterior leg pain was likely due to hamstring tightness, although sciatica may have been the cause of such pain in the past.

A March 2012 Report of Medical Assessment notes that the appellant experienced irritation and aggravation of the sciatic nerve during his deployment to Kuwait, along with lower back pain and stiffness.

In March 2012, the appellant stated that he went to sick call for muscle aches, denied being sent to quarters or given a profile to such, and reported continuing to experience problems.  He endorsed swollen, stiff, or painful joints, back pain, and numbness or tingling in the hands or feet, although he had not gone to sick call for such.  The clinician noted sciatic nerve irritation, which was aggravated during the current deployment, and lower back pain with stiffness.

The appellant's thoracolumbar spine was examined during a January 2013 contracted examination.  No diagnoses were rendered.  The appellant stated that he developed lower back and sciatic nerve problems in 2006 following a four-mile stress march.  Straight leg raising test was negative; there was no radiculopathy; and there were no neurologic abnormalities.  Imaging studies did not reveal arthritis.  The examiner stated that there was no pathology upon which to render a lower back or sciatic nerve diagnosis.

In a March 2015 Sworn Statement, M.S.T. stated that the appellant took part in a stress fire road march on April 12, 2006, which consisted of marching five miles in full gear that weighed 70 pounds.  At the end of the march, the troops went through a firing range.  Halfway through such, the appellant complained of back and knee pain.  Based upon his action and expression, he was in considerable amount of pain, but would not quit the march.  Afterward, his back, hip, and leg bothered him for the rest of the deployment.  In September of that year, the appellant sought treatment for his back and knee pain.  He was provided one week of physical therapy which failed to provide relief.  M.S.T. stated that he had been the appellant's supervisor at the time.

In a March 2015 Sworn Statement, M.W.H. stated that, between April 2011 and March 2012, the appellant complained often of pain from the sciatic nerve.  They bunked next to one another; and M.W.H. observed the appellant experience difficulty sleeping on occasion due to back and leg pain.  He often went to the medics.  While they were in Kuwait, the two had to unload and load 200-pound crates by hand into a small pickup truck because their unit had no forklift.  M.W.H. stated that such incident resulted in him sustaining a career-ending back injury, while the appellant often complained of back pain following such mission.

A February 2017 letter from Dr. M.J.I., an orthopedist, states that the appellant had been treated on multiple occasions for right leg sciatica.  There was pain and tingling.  The appellant inflamed his sciatic nerve in 2006 while in Afghanistan.  There were no previous complaints of back pain.  The appellant was required to wear body armor and carry combat loads which caused inflammation in the sciatic nerve.  Since then, he has been treated with medication and physical therapy.  Such treatments only afford temporary relief.

During his August 2017 hearing, the appellant testified that he injured his back, right knee, and sciatic nerve during a four-mile stress march at Camp Shelby in April 2006.  He explained that the march was performed as quickly as possible and in full gear.  The goal was to be exhausted when one arrived to the firing range, where the appellant and others faced live fire.  He stated that, during the march, the right side of his foot went numb and the sensation radiated up the side of his hip.  He ignored the sensation in order to continue the march.  In the next couple of days, his leg began hurting, so he was seen by a medic who told him that there may be a sciatic nerve problem.  He was directed to wait until he was on the ground in Afghanistan before getting treatment, as they were preparing to deploy.  He also testified that he also experienced pain with his back, knee, and sciatic nerve on other occasions, including everyday wearing of body armor.  He stated that he did not go to sick call often for his back and legs because all they could do was issue Ibuprofen.  He was also afforded approximately two weeks of physical therapy, however.  He reported that he has continued to experience the same symptoms and pain since 2006.  

His spouse reported that, prior to the appellant's deployment, he did not complain of back, knee, or leg pain.  However, since the deployment, his back pain comes and goes.  The appellant reported that he had three Line of Duty determinations (LOD), one for his knee, one for his lower back, and one for his sciatic nerve.  He received the latter in 2007 while in Afghanistan.  He explained that all VA clinicians have been able to do for his pain is issue him Ibuprofen.  His civilian doctor, Dr. M.J.I., whom he has seen since 2000, observed right leg muscle deterioration and sent him for physical therapy for such.  He was told that he was "exactly what they talk about for a sciatic and lower back."  Dr. M.J.I. had treated the appellant both prior to and following his deployment.  The appellant explained that he was dissatisfied with his contracted examination because he was asked to stand and bend over, and then was sent for X-rays.  He felt like the clinician considered him a bother to deal with.  The appellant stated that the clinician never got off of his stool, which was approximately 10 feet from the appellant.  

	C.  Entitlement to Service Connection for a Sciatic Nerve Disability

The appellant was diagnosed with, and treated for, sciatica while on active duty.  An April 2006 clinical note indicates that the appellant was diagnosed with sciatica after a stress march earlier in the day.  He has competently and credibly reported pain, numbness, and tingling in the right lower extremity since the April 2006 stress march.  In March 2012, a clinician noted sciatic nerve irritation, which had been aggravated during the appellant's current deployment.  He was diagnosed during the period on appeal with right leg sciatica by Dr. M.J.I.  Dr. M.J.I. also explained that the appellant inflamed his sciatic nerve while in Afghanistan in 2006, but only received temporary relief from mediations and physical therapy.

The January 2013 examiner stated that there was no pathology upon which to render a diagnosis.  Thus, no etiological opinion was offered.  However, because there is competent evidence of a diagnosis during the period on appeal, and the examiner failed to comment on that evidence, such examination report is afforded minimal probative weight.

In light of the foregoing evidence establishing that the appellant was diagnosed with and treated for sciatica on active duty, has continued to experience symptoms since such time, and has been diagnosed with right leg sciatica by Dr. M.J.I. during the period on appeal, the Board finds that the evidence is in relative equipoise as to whether the appellant's sciatica was due to his active service.  

As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for a sciatic nerve disability.


ORDER

The appeal as to the issue of entitlement to service connection for vision problems is dismissed.

Entitlement to service connection for a sciatic nerve disability is granted.


REMAND

A.  Entitlement to service connection for a right knee disability

Service treatment records include complaints and treatment primarily regarding the left knee, although the appellant has competently reported developing right knee pain at the same time.  

An April 2006 clinical note states that a right knee lesion was lanced following a staph infection.

A September 2006 clinical note states that the appellant complained of left knee pain and right leg pain since April 2006.  Such began after a road march at Camp Shelby.  He stated that he kneels a great deal due to his MOS as a mechanic.  He also complained of intermittent lower back pain.  A profile from September 4, 2006, through October 16, 2006, for bursitis pre-patellar was noted.

In a September 2006 Sworn Statement, the appellant reported that, during a four-mile stress road march, he felt a pain in his knee but thought it would be okay.  However, back at camp, he experienced a great deal of left knee pain when kneeling on concrete floors.  He went to sick call soon after.

In January 2013, four views of the right knee showed chronic fracture of the proximal fibula.  There was no evidence of acute fracture or dislocation.  There was no significant degenerative change.

During his January 2013 examination, the appellant reported that pain in the right knee began in 2006 while at Camp Shelby and has since worsened.  In January 2013, four views of the right knee showed chronic fracture or the proximal fibula.  There was no evidence of acute fracture or dislocation.  There was no significant degenerative change.  

Although contemporaneous imaging studies revealed chronic fracture of the proximal fibula, the January 2013 examiner stated that there was no pathology upon which to render a diagnosis.  Because such fracture was visible in imaging studies of the knee and the January 2013 examination report was based, in part, upon the results of those imaging studies, such report appears to be internally inconsistent.  Thus, remand is required to afford the appellant an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Further, during his August 2017 hearing, the appellant stated that he believed that he also developed knee problems from performing duties in full gear while deployed on active duty.  

B.  Entitlement to service connection for a low back disability

The January 2013 examiner found that there was no pathology upon which to render a diagnosis for the low back.

The record establishes that the appellant complained of low back pain following the April 2006 stress march, which has continued to the present day.  He was diagnosed with lumbar back strain in April 2006.  During his hearing, he also reported developing additional back pain as a result of performing duties in full gear while deployed on active duty.  He has competently reported continuing to experience low back pain since such incidents.  M.W.H. stated in March 2015 that he and the appellant injured their backs when loading 200-pound crates by hand into a small pickup truck.

However, there is no competent medical evidence of a diagnosed disorder during the period on appeal.  Pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1991), appeal dismissed in part, vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As discussed above, during his August 2017 hearing, the appellant testified that the contracted examination never got off of his stool during the course of the examination, which was approximately 10 feet from the appellant.  

Due to the deficiencies in the January 2013 contracted examination, the Board finds that the appellant should be afforded another examination of his low back to ensure that he has been afforded an adequate examination for this claim as well.

C.  Entitlement to service connection for trigger finger of the right index finger

The appellant was diagnosed with right index flexor tendinopathy with a history of triggering in July 2012.  The January 2013 contracted examiner diagnosed the appellant with trigger finger of the right hand.  No etiological opinion was offered.  In December 2016, the appellant reported a history of trigger finger of the right index which became worse after hand trauma in November 2016 when he was involved in an all-terrain vehicle (ATV) rollover.  The assessment was recent trauma and tendinopathy of the right index finger.

During his August 2017 hearing, the appellant testified that a doctor ordered MRI's which revealed arthritis, although he had previously been told that he had trigger finger due to the way his finger popped when he opened his hand.  He explained that he had served as a mechanic and slipped and busted his knuckles on many occasions.  However, due to other soldiers depending on him and the fact that one does not go to sick call while deployed for something which appears minor, he would not go to sick call but rather just tape his knuckles up and get back to work.  He stated that his right index finger began hurting while he was deployed in Afghanistan in 2006 and 2007.  He theorized that the nature of his work as a mechanic was the cause of his right index finger problems.  

As noted in the INTRODUCTION, the appellant has filed a claim of service connection for a bilateral hand disability, which is being developed by the AOJ.

As no etiological opinions have been offered regarding the diagnosed trigger finger of the right index finger or the diagnosed tendinopathy of the right index finger, a VA medical opinion should be obtained.  Whether a further examination is required for the appellant's right finger is left to the discretion of the clinician offering such etiological opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an appropriate examination to determine the nature and etiology of all right knee disabilities present.  The claims file should be made available to and reviewed by the examiner.

After examining the appellant and reviewing the record, the examiner should identify all right knee disabilities currently present.  

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed right knee disability is causally related to the appellant's active service or any incident therein.  A complete explanation must be provided for any opinion offered.

In providing the requested opinion, the examiner should address the relevant evidence of record, including the service treatment records showing an April 2006 lancing of a right knee lesion following a staph infection, the September to October 2006 service treatment records regarding bursitis pre-patellar, and the post-service clinical records, including the chronic fracture of the right proximal fibula observed in the January 2013 imaging series.  The examiner should also consider the appellant's credible reports of right knee pain beginning in 2006 from participating in a stress march and from performing duties in full gear.

2.  Schedule the appellant for an appropriate examination to determine the nature and etiology of any and all low back disabilities present.  The claims file should be made available to and reviewed by the examiner.

After examining the appellant and reviewing the record, the examiner should identify all low back disabilities currently present.  

Next, the examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed low back disability is causally related to the appellant's active service or any incident therein.  A complete explanation must be provided for any opinion offered.

In providing the requested opinion, the examiner should address the relevant evidence of record, including the appellant's complaints of low back pain immediately following the April 2006 stress march which have continued to the present day, the April 2006 diagnosis of lumbar back strain, the appellant's August 2017 testimony that he developed additional back pain as a result of performing duties in full gear, and M.W.H.'s March 2015 statement that the appellant injured his back loading 200-pound crates into a small pickup truck.

3.  Obtain an etiological opinion regarding the appellant's diagnosed right index finger disorders, trigger finger and tendinopathy.  The claims file should be made available to and reviewed by the examiner.  Whether an examination is necessary is left to the discretion of the clinician offering the requested opinions.  

After reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not that:

(1) the appellant's diagnosed trigger finger of the right index finger is causally related to his active service or any incident therein; and

(2) the appellant's diagnosed tendinopathy of the right index finger is causally related to his active service or any incident therein.  

A complete explanation must be provided for any opinion offered.

In providing the requested opinion, the examiner should address the relevant evidence of record, including the appellant's report that he was diagnosed with arthritis of the hand and his theory that the nature of his work as a mechanic caused his right index finger problems.  It should be noted that the appellant was diagnosed with right index finger disorders prior to the November 2016 ATV rollover, including a July 2012 diagnosis of right index flexor tendinopathy with a history of triggering and a January 2013 diagnosis of trigger finger.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


